FILED
                            NOT FOR PUBLICATION                              OCT 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CESAR ROMERO,                                    No. 10-56249

               Petitioner - Appellant,           D.C. No. 2:07-cv-07620-VAP

  v.
                                                 MEMORANDUM *
LINDA SANDERS,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                          Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Cesar Romero appeals pro se from the district court’s judgment denying his

28 U.S.C. § 2241 petition. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Romero contends that, as part of his plea bargain, the government promised

that time served as part of a state sentence prior to being sentenced in federal court

would be credited toward his federal sentence. This contention is not supported by

the record.

      AFFIRMED.




                                           2                                    10-56249